DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed December 7th, 2020 has been entered. Claims 1-4, 7, 10-13 and 16 are pending. Claim 10 has been amended and claims 5-6, 8-9, 14-15 and 17-18 have been canceled by the Applicant. Applicant’s amendments have overcome the claim and abstract objections.
Abstract
The amended abstract should be on a separate sheet.
Claim Objections
Claims 4 and 13 are objected to because:
Claims 4 and 13, IGBT (insulated Gate Bipolar Translator) seems it should have been IGBT (insulated Gate Bipolar Transistor).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 and 13, phrase, “wherein the main current branch comprises any one or any combination of a vacuum break, an air insulation break, a high-voltage gas insulation break and a power electronic element” is unclear, since claim 1 already discloses that the direct current breaker is based on “vacuum magnetic blowout transfer” which clearly indicates a vacuum base device, therefore, voiding the alternatives. In addition, there are no disclosure of “a power electronic element” as part of the main current branch. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-13 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kimblin et al, US 4250364 [Kimblin].
Regarding claim 1, Kimblin discloses (figs. 1-3) a direct current breaker (col. 6, lines 26-28) based on vacuum magnetic blowout transfer, comprising:
a first connection terminal, configured as an inlet wire (46) of the direct current breaker;
a second connection terminal, configured as an outlet wire (48) of the direct current breaker;
a main current branch (26, 28), connected between the first connection terminal and the second connection terminal, where during current conduction of the direct current breaker, current flows through the main current branch (26, 28);

an energy dissipation branch (impedance, 77), connected between the first connection terminal and the second connection terminal and connected in parallel with the main current branch (26, 28) and the transfer branch (70); and
a blowout unit (67), arranged between the main current branch (26, 28) and the transfer branch (70), where the blowout unit (67) comprises a blowout circuit (C1, 66)and a blowout coil (60, 62); during current breaking of the direct current breaker, the blowout circuit (C1, 66) excites the blowout coil (60, 62) to generate magnetic blowout (col. 4, lines 25-28) so as to raise an arc voltage (col. 4, lines 50-53); and the current is transferred from the main current branch (26, 28) to the transfer branch (70) based on the arc voltage (col. 4, lines 56-59).
Regarding claim 2, Kimblin further discloses where the blowout coil (60, 62) comprises a transverse-magnetic blowout coil (col. 4, lines 25-28) and the blowout circuit (67) is an independent external circuit [col.3, lines 36-37].
Regarding claim 3, Kimblin further discloses where after the current is completely transferred from the main current branch (26, 28) to the transfer branch (70), the transfer branch is turned off, and the current is transferred into the energy dissipation branch (77) to achieve direct current breaking [col. 3, lines 53-56].
Regarding claim 4, as best understood, Kimblin further discloses where the main current branch (26, 28) comprises any one or any combination of a vacuum break (16); the transfer branch (70) comprises any one or any combination of a capacitor (C2) and a reactor (74).
Regarding claim 7, Kimblin further discloses where the direct current breaker is a one-way direct current breaker or a two-way direct current breaker [col. 6, lines 26-28].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833